[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                FILED
                                                         U.S. COURT OF APPEALS
                                 No. 10-10135              ELEVENTH CIRCUIT
                             Non-Argument Calendar          DECEMBER 1, 2011
                           ________________________             JOHN LEY
                                                                 CLERK
                     D.C. Docket No. 2:04-cv-00260-UA-DNF

ROGER G. CANUPP,
individually and on behalf of a Class of all
persons similarly situated, et al.,

                                                llllllllllllllllPlaintiffs-Appellees,
lllllllllllllllllllll
MICHAEL C. DONOVAN,

                                                llllllllllllllllllMovant-Appellant,


                                       versus


LIBERTY BEHAVIORAL HEALTHCARE CORP., et al.,

                                                       lllllllllllllllllllDefendants,

GEORGE H. SHELDON,
Secretary of the Department of
Children and Families,

                                                lllllllllllllllDefendant-Appellee.
                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                    (December 1, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

       Michael C. Donovan, proceeding pro se, appeals the district court’s

judgment approving a class-action settlement agreement in a conditions-of-

confinement suit, brought pursuant to 42 U.S.C. § 1983, against the Florida Civil

Commitment Center (“FCCC”). Donovan argues (1) that the FCCC is violating

federal law by failing to provide an effective sex offender treatment program that

would allow him to meet the requirements for release from involuntary civil

commitment; (2) that the FCCC is providing inadequate mental health services

that would allow him to meet the requirements for release from involuntary civil

commitment; and (3) that the FCCC is violating his right to procedural due

process through its use of punitive confinement.1


       1
           Donovan also argues that the FCCC is failing to accommodate residents with
disabilities and that the court’s judgment fails to contain an oversight provision. Because
Donovan raises these issues for the first time on appeal, we do not consider them. See Access
Now v. Sw. Airlines Co., 385 F.3d 1324, 1330-31 (11th Cir. 2004) (declining to consider issues,
arguments or legal theories not raised initially before the district court).

                                               2
      We review a district court’s approval of a class-action settlement agreement

for abuse of discretion. Leverso v. SouthTrust Bank of Ala., 18 F.3d 1527, 1531

(11th Cir. 1994).

        Rule 23(e) . . . does not provide any standards for such approval. It
      is now abundantly clear, however, that in order to approve a
      settlement, the district court must find that it “is fair, adequate and
      reasonable and is not the product of collusion between the parties.”
      Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir.1977). . . . In
      addition, our judgment is informed by the strong judicial policy
      favoring settlement as well as by the realization that compromise is
      the essence of settlement. See United States v. City of Miami, 614
      F.2d 1322, 1344 (5th Cir.1980).


Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984) (footnotes and

citations omitted).

      The following factors inform the court as to whether the terms of a class-

action settlement agreement are fair, reasonable, and adequate:

      (1) the likelihood of success at trial; (2) the range of possible recovery;
      (3) the point on or below the range of possible recovery at which a
      settlement is fair, adequate and reasonable; (4) the complexity, expense
      and duration of litigation; (5) the substance and amount of opposition to
      the settlement; and (6) the stage of proceedings at which the settlement
      was achieved.

Id. In considering the settlement, the court is entitled to rely upon the judgment of

experienced counsel for the parties. Cotton v. Hinton, 559 F.2d 1326, 1330 (11th

Cir. 1977). “Indeed, the trial court, absent fraud, collusion, or the like, should be

                                           3
hesitant to substitute its own judgment for that of counsel.” Id. Finally, the court

should examine the settlement in light of the objections, and provide a reasoned

response to those objections. Id. at 1331.

      The district court did not abuse its discretion by approving the settlement

agreement as fair, adequate, and reasonable because it properly considered the

factors enumerated in the standard set forth by this court, explained its findings,

and addressed Donovan’s objections.

      AFFIRMED.




                                          4